Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claims amendment filed 02/22/2021 cures the deficiencies of claims 1-2, 7-8 and 11-12 with respect to 35 U.S.C. 112. Therefore, the rejection of claims 1-12 under 35 U.S.C. 112 is withdrawn.

REASONS FOR ALLOWANCE
Claims 1-12 are allowed. The prior art of record teaches the state of the art in the field of secure (fuzzy) biometric authentication of users. Zhang et al. “A secure authentication scheme based on fuzzy extractor”, representative in the field and closest prior art, analyzes an existing authentication scheme (by Yan et al.) and proposes an improved authentication scheme that uses “Fuzzy Extractor” and “G2. Hide biometrics” representing secret information (p. 47), for increased security. The Yan and Zhang schemes (pp. 47-50) use the same number of steps to perform authentication, but process authentication data differently. Zhang and Yan do not disclose the authentication steps and associated processing of authentication data as claimed by the instant application. Thus, Applicant’s arguments filed 02/22/2021 are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        2-26-2021